EXHIBIT 10.2

 

THIRD AMENDMENT
OF
AECOM 401(k) RETIREMENT PLAN

 

(As Amended and Restated Effective January 1, 2014)

 

WHEREAS, AECOM (the “Company”) maintains the AECOM 401(k) Retirement Plan (the
“Plan”), as amended and restated effective January 1, 2014; and

 

WHEREAS, the Plan has been amended, and further amendment of the Plan now is
considered desirable;

 

NOW, THEREFORE, IT IS RESOLVED, that, in accordance with the powers reserved to
the Company under Section 16.2 of the Plan, and pursuant to the authority
delegated to the undersigned, the Plan, as previously amended, hereby is further
amended, effective July 1, 2016, by adding a new Appendix T, in the form
attached hereto, to the Plan, immediately following Appendix S thereof.

 

IN WITNESS WHEREOF, the AECOM Americas Benefits Administration Committee has
caused this present to be executed by its Chair thereunto duly authorized this
      day of June,  2016.

 

 

AECOM AMERICAS BENEFITS ADMINISTRATION COMMITTEE

 

 

 

 

 

/s/ Bernard C. Knobbe

 

Bernard C. Knobbe, Chair

 

--------------------------------------------------------------------------------


 

APPENDIX T

 

MERGER OF THE PLAN INTO
THE AECOM RETIREMENT & SAVINGS PLAN

 

1.                                      Effective Date.  Effective July 1, 2016
(the “Merger Effective Date”), this Plan shall be merged into, and continued in
the form of, the AECOM Retirement & Savings Plan (the “AECOM RSP”).

 

2.                                      General Provisions.  The merger of the
Plan into the AECOM RSP and the transfer of assets described in paragraph 5
below shall be made in accordance with Code Sections 401(a)(12), 411(d)(6), and
414(l) and the regulations and other guidance issued thereunder.  The purpose of
this Appendix is to provide for the merger.  The terms and provisions of this
Appendix form a part of the Plan and supersede the provisions of the Plan to the
extent necessary to eliminate inconsistencies between the Plan and this
Appendix.

 

3.                                      Participation.  Each Participant in the
Plan who is employed by an employer under the AECOM RSP on the Merger Effective
Date shall automatically become a participant in the AECOM RSP on the Merger
Effective Date, subject to the conditions and limitations of the AECOM RSP. 
Each other Participant or Beneficiary of the Plan shall, on and after the Merger
Effective Date, be treated as an inactive participant or a beneficiary
(whichever is applicable) of the AECOM RSP, subject to the conditions and
limitations of the AECOM RSP.

 

4.                                      Contributions.  All contributions
required or permitted to be made under the terms of the Plan as of the Merger
Effective Date shall be made to the AECOM RSP to the extent not contributed
hereunder prior to the Merger Effective Date and, if so contributed, shall be
credited to the accounts of Participants pursuant to the terms of this Plan as
though such contributions were contributed to this Plan prior to the Merger
Effective Date.  After the Merger Effective Date, no additional contributions of
any kind will be required or permitted under the Plan.

 

5.                                      Transfer of Plan Assets.  The assets of
the Trust, which serves as the funding vehicle for the Plan, shall be
transferred to the trustee of the trust which serves as the funding vehicle for
the AECOM RSP, on or as soon as practicable after the Merger Date.

 

6.                                      Transfer of Account Balances.  All
Accounts maintained under the Plan immediately prior to the Merger Effective
Date shall be adjusted as of that date in accordance with the provisions of the
Plan.  The net credit balances in such Accounts, as adjusted, shall be
transferred to the AECOM RSP and credited as of the Merger Effective Date to the
corresponding new accounts maintained under the AECOM RSP as provided therein.

 

7.                                      Plan Benefits for Participants Who
Terminated Employment Prior to the Merger Date.  The benefits that would have
been provided under the Plan with respect to any Participant who retired or
whose employment otherwise terminated prior to the Merger Effective Date will be
provided from the AECOM RSP pursuant to the provisions thereof.

 

T-1

--------------------------------------------------------------------------------


 

8.                                      Plan Administrator’s Actions.  The Plan
Administrator shall take such actions as it deems necessary or desirable to
accomplish the transfer of account balances and assets as described in this
Appendix.

 

9.                                      Use of Terms.  Terms used in this
Appendix shall, unless defined in this Appendix or otherwise noted, have the
meanings given to those terms elsewhere in the Plan.

 

T-2

--------------------------------------------------------------------------------